Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hani Z. Sayed on 08 April, 2021.

The application has been amended as follow:
17. (Currently amended) A method for an air filter to mount onto air inlets of turbochargers and superchargers, comprising: configuring a base comprising an inlet receiver to couple with an air inlet, the base including a first opening; fastening a filter medium to the base, the filter medium configured to remove particle contaminates from air drawn into the air inlet; fastening a cap to the filter medium opposite of the base, the cap including a second opening; extending a conduit from the first opening in the base to the second opening in the cap; configuring a clamp to secure the air inlet within the inlet receiver; and placing the clamp onto the inlet receiver, wherein configuring the clamp further comprises configuring a screw mechanism of the clamp which is operable by way of a suitable tool passed through the second opening in the cap, the conduit, and the first opening in the base.
REASONS FOR ALLOWANCE
Claims 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
does not teach nor fairly suggest screw mechanism of the clamp operable by way of a suitable tool passed through the second opening in the cap, the conduit and the first opening in the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773